Name: 2002/952/EC: Commission Decision of 3 December 2002 terminating the accelerated review of Council Regulation (EC) No 1601/1999 imposing a definitive countervailing duty on imports of stainless steel wire with a diameter of less than 1 mm originating in India
 Type: Decision
 Subject Matter: trade;  technology and technical regulations;  agricultural policy;  Asia and Oceania;  international trade;  iron, steel and other metal industries
 Date Published: 2002-12-06

 Avis juridique important|32002D09522002/952/EC: Commission Decision of 3 December 2002 terminating the accelerated review of Council Regulation (EC) No 1601/1999 imposing a definitive countervailing duty on imports of stainless steel wire with a diameter of less than 1 mm originating in India Official Journal L 330 , 06/12/2002 P. 0037 - 0038Commission Decisionof 3 December 2002terminating the accelerated review of Council Regulation (EC) No 1601/1999 imposing a definitive countervailing duty on imports of stainless steel wire with a diameter of less than 1 mm originating in India(2002/952/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community(1) (hereinafter referred to as "the basic Regulation"), as amended by Regulation (EC) No 1973/2002(2), and in particular Article 20 thereof,After consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE(1) By Regulation (EC) No 1601/1999(3), the Council imposed a definitive countervailing duty on imports of stainless steel wire having a diameter of less than 1 mm (hereinafter referred to as "the product concerned") falling within CN code ex 7223 00 19 originating in India. The measures took the form of ad valorem duties of between 0 % and 42,9 % on individual exporters, with a residual duty of 44,4 %.B. CURRENT PROCEDURE1. Request for review(2) Subsequent to the imposition of definitive measures, the Commission received a request for the initiation of an accelerated review of Regulation (EC) No 1601/1999, pursuant to Article 20 of the basic Regulation, from one Indian producer, Garg Sales Co. PVT Ltd (the applicant). The company concerned claimed that it was not related to any other exporters of the product concerned in India. Furthermore, it claimed that it had not exported the product concerned during the original period of investigation (1 April 1997 to 31 March 1998), but had exported the product concerned to the Community after that period. On the basis of the above, it requested that an individual duty rate be established for it.2. Initiation of an accelerated review(3) The Commission examined the evidence submitted by the applicant and considered it sufficient to justify the initiation of a review in accordance with the provisions of Article 20 of the basic Regulation. After consultation of the Advisory Committee and after the Community industry concerned had been given the opportunity to comment, the Commission initiated, by a notice in the Official Journal of the European Communities(4), an accelerated review of Regulation (EC) No 1601/1999 with regard to the company concerned and commenced its investigation.3. Non cooperation by the exporting producer(4) In order to obtain the information it deemed necessary for its investigation, the Commission sent a questionnaire to the applicant. However, the Commission did not receive any reply to the questionnaire within the deadline set for that purpose. Neither did the applicant request an extension of that deadline. The Commission informed the applicant that in these circumstances it was intended to proceed with the termination of the review investigation without examining further its request for establishing an individual duty rate. The applicant was given a period of 10 days to comment. No comments from the applicant were received on the disclosure of the Commission's intention to terminate the review investigation.(5) Consequently, it must be concluded that Garg Sales Co. PVT Ltd has failed to cooperate in the investigation by not replying to the questionnaire sent by the Commission. The accelerated review should therefore be terminated,HAS ADOPTED THIS DECISION:Sole ArticleThe accelerated review of Council Regulation (EC) No 1601/1999 concerning imports of stainless steel wire with a diameter of less than 1 mm originating in India is hereby terminated.Done at Brussels, 3 December 2002.For the CommissionPascal LamyMember of the Commission(1) OJ L 288, 21.10.1997, p. 1.(2) OJ L 305, 7.11.2002, p. 4.(3) OJ L 189, 22.7.1999, p. 26.(4) OJ C 175, 23.7.2002, p. 4.